Citation Nr: 9917401	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to May 
1966.  He had subsequent periods of service in the U.S. Army 
Reserves from May 1966 to June 1969, in the Army National 
Guard from September 1972 to September 1974 and again in the 
Army Reserves from December 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1993 rating determination by the Houston, Texas Regional 
Office (RO).  This case was previously before the Board in 
June 1996 and remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The service medical records do not show treatment for a 
psychiatric disorder and medical evidence does not 
demonstrate a continuity of symptomatology since active 
service.

2.  An April 1997 VA examination report clearly and 
unmistakably establishes the presence of preservice pes cavus 
and exostosis.  There was no permanent increase in severity 
of the underlying bilateral foot disabilities during active 
service. 

3.  The veteran's right knee injury during reserve service 
was acute and transitory and a chronic disability was not 
then present.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  The veteran's bilateral foot disability clearly and 
unmistakably preexisted service and was not aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).

3.  A right knee disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records are negative for 
complaints, findings or treatment for pertinent disability.  
On separation in March 1966, the veteran indicated foot 
trouble described as occasional arch ache but nothing 
serious.  Clinical evaluation of the feet was normal.  The 
veteran specifically denied depression or complaints 
associated with any knee disorder.  

A June 20, 1973 medical report from the veteran's period of 
reserve service shows he injured his right knee while 
undergoing platoon tactical training.  He was throwing a 
grenade simulator when his knee gave way and he fell.  On 
examination the cruciate ligaments were loose bilaterally.  
There was slight pain and some evidence of effusion of the 
right knee.  The lateral ligaments were intact.  The veteran 
was returned to light duty the following day.  On follow-up, 
the clinical impression was right supra patellar effusion, 
resolving.  It was noted that the veteran had a history right 
knee injury two years earlier, aggravated by jumping across a 
ditch.  

On a November 1974 reserve examination report, the veteran 
indicated problems with a "trick" or locked knee.  The 
right knee did not lock but there was pain on walking.  On 
examination it was noted that his profile in the National 
Guard restricted him from jumping and marching.  There was 
evidence of cartilage defect in both knees and X-rays 
revealed slight degenerative changes of the right knee.  The 
veteran was found to be fit for duty.  On a December 1975 
examination report, the veteran again indicated that he had a 
trick knee which the examiner stated referred to torn 
cartilage and was not disabling.  Examination reports in 
November 1976 and June 1977 show the veteran specifically 
denied history of psychosis and all other significant medical 
or surgical history.  

Post-service medical evidence includes a June 1990 
examination report from the Texas Rehabilitation Commission 
which shows the veteran's medical history was significant for 
chronic depression and arthritis of both knees.  A January 
1991 psychological evaluation from G. K. Stewart, Ed.D. shows 
a clinical evaluation of major depression, recurrent, severe 
and without psychotic features. 

VA outpatient treatment records dated from June 1991 to 
August 1992 show psychiatric treatment of the veteran for 
depression and chronic bilateral foot pain.  Specifically, on 
psychiatric evaluation at a VA medical center in August 1991 
the veteran indicated that his depression began over a failed 
relationship.  The clinical impression was dysthymia.  It was 
noted that because the veteran was not service connected he 
was not eligible for treatment at the clinic and was referred 
to the Brady Green Clinic.  The veteran returned for 
psychiatric treatment in November 1991.

An April 1992 medical report from L.B. Harkless, D.P.M. noted 
the veteran was evaluated for painful heels bilaterally and 
pain in the top of both feet.  The veteran reported that he 
was previously evaluated at a VA medical clinical and told 
that he had arthritis in his feet.  Examination revealed 
severe pes cavus bilaterally.  X-rays revealed exostosis 
which appeared to be a fractured fragment on top as well.  
The clinical impression was first metatarsal cuneiform joint 
exostosis on the right with bursitis secondary to jamming of 
the joint due to the plantar flexed first metatarsal and heel 
pain possibly plantar fasciitis.  It was noted that the 
veteran's medical history was significant for chronic 
depression.  

A VA discharge summary shows the veteran was hospitalized in 
June 1992 for complaints of deep depression and homicidal 
ideation.  He gave a history of first experiencing a 
depressive episode in 1966 three months after discharge from 
the Army.  The depression lasted for 18 months and he made 
one suicide attempt during this period.  He also gave a 
history of prior right knee surgery.  The diagnoses at 
discharge included dysthymia, avoidant personality disorder 
and arthritis of the left and right knees.  A VA 
psychological consultation dated in July 1992 shows the 
veteran was hospitalized for complaints of chronic 
depression.  It was noted that he had a history of multiple 
triage contact seeking outpatient psychotherapy but was 
denied as he was not service-connected.  He was referred to 
the Brady Green Mental Health Clinic but reported that he did 
not seek ongoing counseling there.  

In an October 1992 statement the veteran indicated that his 
[psychiatric] problems were caused by guilt when he decided 
to return home rather than reenlist with his best friend.  He 
stated that he found it to difficult to adjust to civilian 
life and felt he had let down his country by not going to 
Vietnam.  He stated that his feelings were heightened when 
his best friend later died in combat.  The veteran stated 
that during Thanksgiving in 1966 he went to Fort Houston to 
visit a relative who had been wounded in Vietnam and that he 
became upset upon seeing numerous wounded men.  He stated 
that he has suffered from depression since then.  

Additional VA medical records dated in October 1992 show 
continued psychiatric treatment of the veteran for 
depression.  

On psychiatric evaluation in April 1993 the examiner noted 
the veteran had a longstanding history of depression dating 
back to 1966 following discharge from the Army.  It was also 
noted that he was hospitalized in June 1992 at the Audie 
Murphy VA Hospital for depression.  The veteran reported a 
history of deformed feet with bursitis and arthritis as well 
as arthritis of the knees.  The clinical impression was major 
depression, borderline personality disorder and arthritis in 
both knees and feet.  

A June 1993 bone scan showed degenerative and/or traumatic 
changes in the feet and knees.  Additional VA medical record 
dated from May 1993 to June 1994 show continued psychiatric 
treatment of the veteran as well as treatment for chronic 
foot pain.

The veteran presented testimony at a RO hearing in June 1994 
about the onset and severity of his claimed disabilities.  He 
testified that he did not receive psychiatric treatment in 
service but that his depression occurred just prior to his 
returning stateside from Germany.  He testified that the 
reason for his depression was that he did not go to Vietnam 
with a friend and that following separation he did not seek 
treatment until 1980.  He also testified that in service he 
went on sick call with complaints of foot problems and was 
given inserts, but did not seek any additional treatment 
afterwards.  With respect to the right knee the veteran 
testified that he injured his knee on active duty for 
training when he jumped across a drainage ditch.  

Records from Alamo Mental Health Group show psychiatric 
treatment of the veteran between January 1987 to September 
1989. 

On VA psychiatric examination in April 1997 the veteran gave 
a history of developing depression within weeks after leaving 
the service.  He stated that his symptoms at that time were 
that he "could not stand civilians" and was sorry that he 
left the military as well as feelings of anger.  He stated 
that his symptoms also included headaches and a feeling that 
he missed Germany and was not at home in the States.  He 
reported that he was treated in 1980 but realized he needed 
treatment as early as 1979 but could not afford it.  The 
diagnosis was depressive disorder not otherwise specified and 
borderline personality disorder.  The examiner concluded that 
the veteran's primary problem was borderline personality 
disorder which is a developmental diagnosis.  The examiner 
stated that he believes the veteran became depressed shortly 
after leaving the military because the military provided him 
with a structured identity and structured lifestyle, which, 
when it was removed, caused his fragile defense mechanisms to 
shatter.  The examiner further stated that the proximity of 
the veteran's depressive symptoms to leaving the military is 
apparent, however his symptoms, as described, at the time of 
leaving the military were not consistent with a true major 
depression.  

On podiatry examination the veteran gave a 30-year history of 
foot pain aggravated by prolonged standing but less 
symptomatic with ambulatory activity.  He complained of a 
burning pattern of pain in his feet predominantly focused 
about the calcanei in the vicinity of the tendo Achilles 
insertion regions and marginally or transiently alleviated by 
stretching.  He concurrently complained of aching throughout 
both feet including the soles of both feet.  It was noted 
that non-steroidal anti-inflammatory drugs, used to treat a 
right knee disorder, have not helped his foot symptoms.  He 
has experienced marginal relief with heel cups and insoles 
and has been symptomatically alleviated by wearing sandals.  
Examination revealed the veteran had a bilateral cavus foot 
type.  He had diffuse but not excessive hyperkeratotic 
buildup present across the balls of both feet and about the 
plantar calcaneal region bilaterally.  He had a prominent 
dorsal right metatarsal cuneiform exostosis which he could 
date to one traumatic event which was sustained in high 
school.  There was tenderness to palpation in the course of 
the plantar fascia of both feet but not excessively so.  He 
was also tender to palpation about the tendo Achilles 
insertional region in the posterior aspect of both calcaneal 
over the equinis.  The veteran was tender to palpation about 
the medial and lateral margins of both calcaneal.  He was 
grossly neurovascularly intact.  Posterior tibial pulses were 
more readily palpable than dorsalis pedis pulses and both 
feet were cold and clammy to the touch.  The clinical 
assessment was cavus foot type bilaterally, which very 
clearly predated military service and would be considered 
congenital/ hereditary; posttraumatic metatarsal cuneiform 
exostosis on the dorsal aspect of the right foot associated 
with a high school injury; plantar fasciitis, bilaterally; 
insertional tendo Achilles tendinitis, low grade and chronic 
bilaterally; and periosteal sensitivity of both calcanei 
conceivably associated with high impact attributable to cavus 
foot type.  

On examination of the right knee the veteran gave a history 
of injury while in a convoy on the way to summer camp in the 
National Guard.  He stated that he jumped a ditch and 
collided with another soldier which caused him to stumble and 
twist his right knee.  His right knee was evaluated and he 
was told that he had some cartilage and ligament injuries.  
He was treated conservatively and given a profile and rest.  
He also gave a history of arthroscopic knee surgery in 1987.  
His current complaints were of constant right knee pain and 
that his knee was aggravated with standing, walking and 
climbing stairs.  He denied swelling, heat or redness and 
reported no difference due to changes in the weather.  
Clinical findings revealed the veteran walked with a cane but 
without any noticeable limp.  The lower extremities were 
symmetrical and there was no deformity or muscle atrophy.  
There was full range of motion of the patellae bilaterally 
without any crepitation.  The veteran had negative Murray and 
drawer tests on both sides and lateral stable knees.  
Peripheral pulses in the dorsalis pedis and the posterior 
tibialis were both good.  X-ray examination revealed no bony 
or soft tissue abnormalities.  

Also of record are a decision and the supporting medical 
evidence concerning a claim for benefits from the Social 
Security Administration.  These records reflect that 
diagnoses of affective disorder, dysthymic disorder without 
psychotic features, major depression and borderline 
personality disorder noted.  

Analysis.  The Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, it is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App 78, 81 (1990).  The Board remanded this claim for 
further development.  The record is complete; VA has 
fulfilled its duty to assist the veteran in the development 
of his claim as mandated by 38 U.S.C.A. § 5107(a).  

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 1998).  Service connection 
may also be granted on a presumptive basis for certain 
chronic diseases, including psychosis and arthritis, if 
manifest to a degree of 10 percent or more within a year 
after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d) (1998).  
However, service connection cannot be granted when the 
claimed condition was merely acute and transitory.  When the 
fact of chronicity in service is not adequately supported, 
then continuity of symptomatology after discharge from 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

I.  Psychiatric Disorder

In the veteran's case, service medical records are negative 
for complaints, findings or treatment for psychiatric 
symptoms in service.  The first clinical reference to a 
psychiatric disorder was in a January 1987 examination report 
wherein the veteran complained of depression.  Significantly, 
no medical examiner has attributed the veteran's depression 
or any of his other psychiatric symptoms to his active 
service.  Furthermore, the VA examiner in 1997 concluded that 
although proximity of the veteran's depressive symptoms to 
leaving the military was apparent, his symptoms as described 
were not consistent with a true major depression.

Even assuming the veteran experienced symptoms in service, he 
has failed to demonstrate continuity of symptoms sufficient 
to support of claim of entitlement to service connection for 
a psychiatric disorder.  As previously noted, the separation 
examination in 1966 was negative for any disability and he 
did not seek treatment until at least 1987, more than 20 
years after separation from service.  By history, the veteran 
noted that he first treated in 1980, according to June 1994 
hearing testimony.  Even this date, however, is many years 
following service discharge.  Thus, the gap between 
separation from service and treatment in this case fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  That is, a 
psychiatric disorder has not been shown to have been 
chronically present since service separation.


II.  Bilateral Foot Disorder

VA regulations provide that congenital or developmental 
defects are not diseases or injuries within the meaning of 
legislation applicable to service connection.  38 C.F.R. § 
3.303(c) (1998).  As for pes cavus, the regulations 
specifically provide that, in the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (1998).

Generally, a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
That presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.304(b) (1998).  

In this regard, a pre-existing injury or disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertinent 
to the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.306(a)(b) (1998).

The April 1997 VA examination report clearly establishes the 
preservice existence of bilateral pes cavus, considered 
congenital or hereditary in nature as well as posttraumatic 
metatarsal cuneiform exostosis due to a high school injury.  
Therefore, the Board needs next to determine whether the 
veteran's preexisting foot disabilities were aggravated 
during active duty.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993).  Therefore, 
a determination must be made as to whether the underlying 
disease process did indeed worsen or whether there was a mere 
exacerbation of symptoms during service.

Service medical records reveal that the veteran reported 
occasional arch aches on separation in March 1966, but no 
objective findings were reported.  The remaining service 
medical records are negative for any treatment, complaints or 
diagnoses pertaining to a bilateral foot disability.  The 
March 1966 entry is insufficient to establish an increase in 
disability as it does not indicate any permanent effects to 
the underlying foot disorder during service.  Likewise, the 
post service medical evidence is insufficient to establish an 
increase in disability as it does not show that the veteran 
received treatment on a regular basis for his feet after 
service.  The record is completely devoid of evidence showing 
treatment for, or a diagnosis of, chronic foot disorder until 
1992, when tendinitis and plantar fasciitis were diagnosed.  
Moreover, none of this evidence relates the veteran's 
additional foot disorders to service or any incident therein.  
Thus, there is no competent evidence of a bilateral foot 
disorder of service onset.

Overall, as the veteran's bilateral foot disorders were not 
shown to have been aggravated in service and a relationship 
between his current foot disorders and service is not 
demonstrated, the Board has no foundation upon which to allow 
the veteran's claim.


III.  Right Knee Disorder

Service medical records show that the veteran was evaluated 
for a twisting injury to the right knee in June 1973 during 
reserve service.  However, there is no credible evidence 
concerning whether the in-service injury resulted in chronic 
right knee residuals or whether there has been continuing 
symptomatology since then.  The episode was apparently acute 
and transitory in nature and resolved with treatment, as 
there are no subsequently dated medical records on file 
reflecting further evaluation or treatment during the 
remaining months of service.  In November 1974 slight 
degenerative joint disease of the right knee was noted on X-
ray during an enlistment examination for the veteran's 
reserve service.

The veteran has reported that he suffered knee injuries in 
service.  However, clinical findings on VA examination in 
1997 were negative for any right knee disability and the 
radiology report indicated that there was no evidence of bony 
or soft tissue abnormality involving the right knee.  A 
chronic right knee disability was not diagnosed.  The veteran 
indicated right knee surgery in 1987 but there is no evidence 
of such in the record.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Here, while 
slight degenerative joint disease was reported on an 
examination done in connection with a reserve enlistment 
several years after the veteran's separation from active 
service, the 1997 VA examination was negative for any right 
knee disability.  

The Board notes that the veteran has been very specific in 
asserting that he has a current right knee disorder related 
to service and subsequent post-service medical records report 
right knee arthritis.  However there is no indication from 
the record that the degenerative changes noted during the 
veteran's reserve service were manifested to a compensable 
degree within a year of service and there is no medical 
evidence on file linking any current right knee arthritis to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions, its decision must be based on 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability was incurred in, or aggravated by, active 
military service.  

Although the veteran has described the nature of his current 
problems and the circumstances in which he believes they 
arose, there has been no proffering of objective evidence by 
competent medical authority that he has a right knee disorder 
at the present time, much less any right knee arthritis which 
can be attributed to military service.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

